Citation Nr: 1621626	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-36 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran's claim was remanded by the Board for further development in September 2013.

In November 2014, the RO issued statements of the case with regard to claims for increased ratings for a skin disorder and for hypertension.  The Veteran did not perfect an appeal with regard to either issue.  Consequently there are no skin disorder or hypertension claims currently on appeal.

In April 2016, the Veteran disagreed with a March 2016 rating decision to the extent that it denied a rating in excess of 20 percent for diabetes mellitus.  On his notice of disagreement the Veteran specifically indicated that he was seeking a 40 percent rating for his diabetes mellitus disability.  An April 2016 rating decision granted the Veteran the requested 40 percent rating for diabetes mellitus.  Accordingly, this claim has been fully granted and there is no diabetes mellitus increased rating claim currently pending.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded by the Board in September 2013 in order to obtain a medical opinion regarding the Veteran's functional ability due to his service-connected disabilities.  As pointed out by the Veteran's representative in April 2016, the VA opinion obtained was incomplete to the extent that the examiner indicated that she was unable to comment on the Veteran's hearing loss and his ability to perform in the workplace.  The Veteran was not provided a VA audiological examination at that time or thereafter.  Consequently, the Veteran's claim must be remanded for the necessary VA audiological examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board further notes that several VA examinations of the Veteran's service-connected disabilities were performed in February 2016, subsequent to the most recent supplemental statement of the case in January 2014.  On remand the AOJ will have the opportunity to issue a supplemental statement of the case (SSOC) which reviews this additional pertinent VA medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records.

2.  Provide the Veteran a VA audiological examination.  The VA audiologist is asked to review the December 2013 VA general medical examination report as well as the more recent VA medical records, including VA examination reports dated in February 2016.  With particular reference to the December 2013 VA medical examiner's opinion, please provide an opinion as to the functional impairments caused by the Veteran's service-connected disabilities, including hearing loss, with regard to his ability to perform sedentary and physical tasks.  

3.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that includes review of all evidence received since the January 2014 SSOC, including the February 2016 VA examination reports contained in VBMS.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




